 

 

 

EXHIBIT 10.4

 

2003 STOCK INCENTIVE PLAN
OF RF MICRO DEVICES, INC.

Restricted Stock Unit Agreement
(Director Initial RSU)

THIS AGREEMENT (together with Schedule A, attached hereto, the "Agreement"),
made effective as of the "Grant Date" as defined in Section 2, below between RF
MICRO DEVICES, INC., a North Carolina corporation (the "Corporation"), and
XXXXXX, a Director of the Corporation (the "Participant");

R E C I T A L S:

In furtherance of the purposes of the RF Micro Devices, Inc. Director
Compensation Plan, as it may be amended, and the 2003 Stock Incentive Plan of RF
Micro Devices, Inc., as amended to date and as it may be further amended (the
"Plan"), the Corporation and the Participant hereby agree as follows:


1.                   INCORPORATION OF PLAN.  THE RIGHTS AND DUTIES OF THE
CORPORATION AND THE PARTICIPANT UNDER THIS AGREEMENT SHALL IN ALL RESPECTS BE
SUBJECT TO AND GOVERNED BY THE PROVISIONS OF THE PLAN, THE TERMS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS IN THE AGREEMENT AND THOSE OF THE PLAN, THE PROVISIONS OF THE PLAN
SHALL GOVERN.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS IN THIS
AGREEMENT SHALL HAVE THE SAME DEFINITIONS AS SET FORTH WITH THE PLAN.


2.                   TERMS OF AWARD.  THE FOLLOWING TERMS USED IN THIS AGREEMENT
SHALL HAVE THE MEANINGS SET FORTH IN THIS SECTION 2:


(A)                THE "PARTICIPANT" IS XXXXXX.


(B)                THE "GRANT DATE" IS XXXXX.


(C)                THE "RESTRICTION PERIOD" IS THE PERIOD BEGINNING ON THE GRANT
DATE AND ENDING ON SUCH DATE OR DATES AND OCCURRENCE OF SUCH CONDITIONS AS
DESCRIBED IN SCHEDULE A, WHICH IS ATTACHED HERETO AND EXPRESSLY MADE A PART OF
THIS AGREEMENT.


(D)                THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE
RESTRICTED STOCK UNIT (OR "RSU") GRANTED UNDER THIS AGREEMENT SHALL BE  XXXX
 SHARES (THE "SHARES").

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.                   GRANT OF RESTRICTED STOCK UNIT AWARD.  SUBJECT TO THE TERMS
OF THIS AGREEMENT AND THE PLAN, THE CORPORATION HEREBY GRANTS THE PARTICIPANT AN
AWARD OF RESTRICTED STOCK UNITS (THE "AWARD") FOR THAT NUMBER OF SHARES OF
COMMON STOCK AS IS SET FORTH IN SECTION 2.  THE PARTICIPANT EXPRESSLY
ACKNOWLEDGES THAT THE TERMS OF SCHEDULE A SHALL BE INCORPORATED HEREIN BY
REFERENCE AND SHALL CONSTITUTE PART OF THIS AGREEMENT.  THE CORPORATION AND THE
PARTICIPANT FURTHER ACKNOWLEDGE THAT THE CORPORATION'S SIGNATURE ON THE
SIGNATURE PAGE HEREOF, AND THE PARTICIPANT'S SIGNATURE ON THE GRANT LETTER
CONTAINED IN SCHEDULE A, SHALL CONSTITUTE THEIR ACCEPTANCE OF ALL OF THE TERMS
OF THIS AGREEMENT.


4.                   DIVIDENDS AND VOTING RIGHTS.  THE PARTICIPANT OR HIS LEGAL
REPRESENTATIVES, LEGATEES OR DISTRIBUTES SHALL NOT BE DEEMED TO BE THE HOLDER OF
ANY SHARES SUBJECT TO THE AWARD AND SHALL NOT HAVE ANY DIVIDEND RIGHTS, VOTING
RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER UNLESS AND UNTIL (AND THEN ONLY TO THE
EXTENT THAT) THE AWARD HAS VESTED AND CERTIFICATES FOR SUCH SHARES HAVE BEEN
ISSUED AND DELIVERED TO HIM OR THEM (OR, IN THE CASE OF UNCERTIFICATED SHARES,
OTHER WRITTEN EVIDENCE OF OWNERSHIP IN ACCORDANCE WITH APPLICABLE LAWS SHALL
HAVE BEEN PROVIDED).


5.                   VESTING AND EARNING OF AWARD.


(A)                SUBJECT TO THE TERMS OF THE PLAN AND THE AGREEMENT (INCLUDING
BUT NOT LIMITED TO SECTION 10(A)), THE AWARD SHALL BE DEEMED VESTED AND EARNED,
AND THE SHARES SUBJECT TO THE AWARD SHALL BE DISTRIBUTABLE AS PROVIDED IN
SECTION 7 HEREIN, UPON SUCH DATE OR DATES, AND SUBJECT TO SUCH CONDITIONS, AS
ARE DESCRIBED ON SCHEDULE A.  WITHOUT LIMITING THE EFFECT OF THE FOREGOING, THE
SHARES SUBJECT TO THE AWARD MAY VEST IN INSTALLMENTS OVER A PERIOD OF TIME, IF
SO PROVIDED IN SCHEDULE A.  THE PARTICIPANT EXPRESSLY ACKNOWLEDGES THAT THE
AWARD SHALL VEST ONLY UPON SUCH TERMS AND CONDITIONS AS ARE PROVIDED IN THIS
AGREEMENT (INCLUDING BUT NOT LIMITED TO SCHEDULE A OF THIS AGREEMENT) AND
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THE PLAN.


(B)                THE ADMINISTRATOR HAS SOLE AUTHORITY TO DETERMINE WHETHER AND
TO WHAT DEGREE THE AWARD HAS VESTED AND BEEN EARNED AND IS PAYABLE AND TO
INTERPRET THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN.


6.                   EFFECT OF TERMINATION OF SERVICE; FORFEITURE OF AWARD. 
EXCEPT AS MAY BE OTHERWISE PROVIDED IN THE PLAN OR THE AGREEMENT, IN THE EVENT
OF THE TERMINATION OF SERVICE OF THE PARTICIPANT FOR ANY REASON (WHETHER BY THE
CORPORATION OR THE PARTICIPANT, AND WHETHER VOLUNTARY OR INVOLUNTARY) AND ALL OR
PART OF THE AWARD HAS NOT VESTED PURSUANT TO THE TERMS OF THIS AGREEMENT, THEN
THE AWARD, TO THE EXTENT NOT VESTED AS OF THE PARTICIPANT'S TERMINATION DATE,
SHALL BE FORFEITED IMMEDIATELY UPON SUCH TERMINATION, AND THE PARTICIPANT SHALL
HAVE NO FURTHER RIGHTS WITH RESPECT TO THE AWARD OR THE SHARES UNDERLYING THAT
PORTION OF THE AWARD THAT HAS NOT YET BEEN EARNED AND VESTED.  THE PARTICIPANT
EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE TERMINATION OF HIS SERVICE SHALL
(EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE AGREEMENT OR THE PLAN) RESULT IN
FORFEITURE OF THE AWARD AND THE SHARES TO THE EXTENT THE AWARD HAS NOT BEEN
EARNED AND VESTED AS OF THE DATE OF HIS TERMINATION OF SERVICE.


7.                   SETTLEMENT OF AWARD.  THE ADMINISTRATOR SHALL DETERMINE
WHETHER THE AWARD, IF EARNED IN ACCORDANCE WITH SECTION 5 HEREIN, SHALL BE
PAYABLE IN CASH OR WHOLE SHARES OF COMMON STOCK, OR PARTLY IN CASH AND PARTLY IN
WHOLE SHARES OF COMMON STOCK.  IN THE EVENT THAT THE AWARD IS PAYABLE IN SHARES
OF COMMON STOCK, A CERTIFICATE OR CERTIFICATES FOR THE SHARES OR PORTION THEREOF
(OR, IN THE CASE OF UNCERTIFICATED SHARES, OTHER WRITTEN EVIDENCE OF OWNERSHIP
IN ACCORDANCE WITH APPLICABLE LAWS) WHICH HAVE BEEN EARNED SHALL BE ISSUED IN
THE NAME OF THE PARTICIPANT (OR HIS BENEFICIARY) AS SOON AS PRACTICABLE AFTER,
AND ONLY TO THE EXTENT THAT, THE AWARD (OR PORTION THEREOF) HAS VESTED (SUBJECT
TO THE TERMS OF SECTION 10(A) HEREIN).

2


 

--------------------------------------------------------------------------------

 


 

 

 

 


8.                   NO RIGHT OF CONTINUED SERVICE.  NOTHING CONTAINED IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON THE PARTICIPANT ANY RIGHT TO CONTINUE IN
THE SERVICE OF THE CORPORATION OR A RELATED ENTITY OR TO INTERFERE IN ANY WAY
WITH THE RIGHT OF THE CORPORATION OR A RELATED ENTITY TO TERMINATE THE
PARTICIPANT'S SERVICE AT ANY TIME.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE PLAN AND THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO SCHEDULE A), ALL
RIGHTS OF THE PARTICIPANT UNDER THE PLAN WITH RESPECT TO THE UNVESTED PORTION OF
HIS AWARD SHALL TERMINATE UPON THE TERMINATION OF SERVICE OF THE PARTICIPANT
WITH THE CORPORATION OR A RELATED ENTITY.


9.                   NONTRANSFERABILITY OF AWARD AND SHARES.  THE AWARD SHALL
NOT BE TRANSFERABLE (INCLUDING BY SALE, ASSIGNMENT, PLEDGE OR HYPOTHECATION)
OTHER THAN BY WILL OR THE LAWS OF INTESTATE SUCCESSION.  THE DESIGNATION OF A
BENEFICIARY IN ACCORDANCE WITH THE PLAN DOES NOT CONSTITUTE A TRANSFER.  THE
PARTICIPANT SHALL NOT SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER THE
SHARES SUBJECT TO THE AWARD UNTIL ALL CONDITIONS TO VESTING HAVE BEEN MET.


10.               WITHHOLDING; TAX MATTERS.


(A)                THE PARTICIPANT ACKNOWLEDGES THAT THE CORPORATION SHALL
REQUIRE THE PARTICIPANT TO PAY THE CORPORATION THE AMOUNT OF ANY FEDERAL, STATE,
LOCAL, FOREIGN OR OTHER TAX OR OTHER AMOUNT REQUIRED BY ANY GOVERNMENTAL
AUTHORITY TO BE WITHHELD AND PAID OVER BY THE CORPORATION TO SUCH AUTHORITY FOR
THE ACCOUNT OF THE PARTICIPANT, AND THE PARTICIPANT AGREES, AS A CONDITION TO
THE GRANT OF THE AWARD, TO SATISFY SUCH OBLIGATIONS.


(B)                THE PARTICIPANT ACKNOWLEDGES THAT THE CORPORATION HAS MADE NO
WARRANTIES OR REPRESENTATIONS TO THE PARTICIPANT WITH RESPECT TO THE TAX
CONSEQUENCES (INCLUDING BUT NOT LIMITED TO INCOME TAX CONSEQUENCES) WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE PARTICIPANT IS IN NO
MANNER RELYING ON THE CORPORATION OR ITS REPRESENTATIVES FOR AN ASSESSMENT OF
SUCH TAX CONSEQUENCES.  THE PARTICIPANT ACKNOWLEDGES THAT THERE MAY BE ADVERSE
TAX CONSEQUENCES UPON THE GRANT OF THE AWARD AND/OR THE ACQUISITION OR
DISPOSITION OF THE SHARES SUBJECT TO THE AWARD AND THAT THE PARTICIPANT HAS BEEN
ADVISED THAT HE SHOULD CONSULT WITH HIS OWN ATTORNEY, ACCOUNTANT AND/OR TAX
ADVISOR REGARDING THE DECISION TO ENTER INTO THIS AGREEMENT AND THE CONSEQUENCES
THEREOF.  THE PARTICIPANT ALSO ACKNOWLEDGES THAT THE CORPORATION HAS NO
RESPONSIBILITY TO TAKE OR REFRAIN FROM TAKING ANY ACTIONS IN ORDER TO ACHIEVE A
CERTAIN TAX RESULT FOR THE PARTICIPANT.


11.               ADMINISTRATION.  THE AUTHORITY TO CONSTRUE AND INTERPRET THIS
AGREEMENT AND THE PLAN, AND TO ADMINISTER ALL ASPECTS OF THE PLAN, SHALL BE
VESTED IN THE ADMINISTRATOR, AND THE ADMINISTRATOR SHALL HAVE ALL POWERS WITH
RESPECT TO THIS AGREEMENT AS ARE PROVIDED IN THE PLAN.  ANY INTERPRETATION OF
THE AGREEMENT BY THE ADMINISTRATOR AND ANY DECISION MADE BY IT WITH RESPECT TO
THE AGREEMENT IS FINAL AND BINDING.


12.               SUPERSEDING AGREEMENT; BINDING EFFECT.  THIS AGREEMENT
SUPERSEDES ANY STATEMENTS, REPRESENTATIONS OR AGREEMENTS OF THE CORPORATION WITH
RESPECT TO THE GRANT OF THE AWARD, ANY OTHER EQUITY-BASED AWARDS OR ANY RELATED
RIGHTS, AND THE PARTICIPANT HEREBY WAIVES ANY RIGHTS OR CLAIMS RELATED TO ANY
SUCH STATEMENTS, REPRESENTATIONS OR AGREEMENTS.  EXCEPT AS MAY BE OTHERWISE
PROVIDED IN SECTION 18 OF THE PLAN, THIS AGREEMENT DOES NOT SUPERSEDE OR AMEND
ANY EXISTING CHANGE IN CONTROL AGREEMENT, INVENTIONS, CONFIDENTIALITY AND
NONSOLICITATIONS AGREEMENT, EMPLOYMENT AGREEMENT OR ANY OTHER SIMILAR AGREEMENT
BETWEEN THE PARTICIPANT AND THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ANY
RESTRICTIVE COVENANTS CONTAINED IN SUCH AGREEMENTS.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE EXECUTORS, ADMINISTRATORS, NEXT-OF-KIN, SUCCESSORS AND ASSIGNS.

3


 

--------------------------------------------------------------------------------

 


 

 

 

 


13.               GOVERNING LAW.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR
HEREIN, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED ACCORDING TO THE LAWS OF
THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
OF ANY STATE AND IN ACCORDANCE WITH APPLICABLE FEDERAL LAWS OF THE UNITED
STATES.


14.               AMENDMENT AND TERMINATION; WAIVER.  SUBJECT TO THE TERMS OF
THE PLAN AND THIS AGREEMENT, THIS AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY
THE WRITTEN AGREEMENT OF THE PARTIES HERETO.  NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATOR SHALL HAVE UNILATERAL AUTHORITY TO AMEND THIS AGREEMENT (WITHOUT
PARTICIPANT CONSENT) TO THE EXTENT NECESSARY TO COMPLY WITH APPLICABLE LAWS,
RULES AND REGULATIONS OR CHANGES TO APPLICABLE LAWS, RULES AND REGULATIONS
(INCLUDING BUT NOT IN NO WAY LIMITED TO CODE SECTION 409A AND FEDERAL SECURITIES
LAWS). THE WAIVER BY THE CORPORATION OF A BREACH OF ANY PROVISION OF THE
AGREEMENT BY THE PARTICIPANT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF
ANY SUBSEQUENT BREACH BY THE PARTICIPANT.


15.               NOTICES.  EXCEPT AS MAY BE OTHERWISE PROVIDED BY THE PLAN, ANY
WRITTEN NOTICES PROVIDED FOR IN THIS AGREEMENT OR THE PLAN SHALL BE IN WRITING
AND SHALL BE DEEMED SUFFICIENTLY GIVEN IF EITHER HAND DELIVERED OR IF SENT BY
FAX OR OVERNIGHT COURIER, OR BY POSTAGE PAID FIRST CLASS MAIL.  NOTICES SENT BY
MAIL SHALL BE DEEMED RECEIVED THREE BUSINESS DAYS AFTER MAILED BUT IN NO EVENT
LATER THAN THE DATE OF ACTUAL RECEIPT.  NOTICE MAY ALSO BE PROVIDED BY
ELECTRONIC SUBMISSION, IF AND TO THE EXTENT PERMITTED BY THE ADMINISTRATOR. 
NOTICES SHALL BE DIRECTED, IF TO THE PARTICIPANT, AT THE PARTICIPANT'S ADDRESS
INDICATED BY THE CORPORATION'S RECORDS, OR IF TO THE CORPORATION, AT THE
CORPORATION'S PRINCIPAL OFFICE, ATTENTION TREASURER, RF MICRO DEVICES, INC.


16.               SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE
AND IF ANY ONE OR MORE PROVISIONS MAY BE DETERMINED TO BE ILLEGAL OR OTHERWISE
UNENFORCEABLE, IN WHOLE OR IN PART, THE REMAINING PROVISIONS SHALL NEVERTHELESS
BE BINDING AND ENFORCEABLE.


17.               RESTRICTIONS ON AWARD AND SHARES.  THE CORPORATION MAY IMPOSE
SUCH RESTRICTIONS ON THE AWARD AND ANY SHARES ISSUED PURSUANT TO THE AWARD AS IT
MAY DEEM ADVISABLE, INCLUDING WITHOUT LIMITATION RESTRICTIONS UNDER THE FEDERAL
SECURITIES LAWS, THE REQUIREMENTS OF ANY STOCK EXCHANGE OR SIMILAR ORGANIZATION
AND ANY BLUE SKY OR STATE OR FOREIGN SECURITIES LAWS APPLICABLE TO THE AWARD OR
SHARES.  NOTWITHSTANDING ANY OTHER PROVISION IN THE PLAN OR THE AGREEMENT TO THE
CONTRARY, THE CORPORATION SHALL NOT BE OBLIGATED TO ISSUE, DELIVER OR TRANSFER
SHARES OF COMMON STOCK, TO MAKE ANY OTHER DISTRIBUTION OF BENEFITS, OR TO TAKE
ANY OTHER ACTION, UNLESS SUCH DELIVERY, DISTRIBUTION OR ACTION IS IN COMPLIANCE
WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS (INCLUDING BUT NOT LIMITED TO
THE REQUIREMENTS OF THE SECURITIES ACT).  THE CORPORATION MAY CAUSE A
RESTRICTIVE LEGEND TO BE PLACED ON ANY CERTIFICATE FOR SHARES ISSUED PURSUANT TO
THE AWARD IN SUCH FORM AS MAY BE PRESCRIBED FROM TIME TO TIME BY APPLICABLE LAWS
AND REGULATIONS OR AS MAY BE ADVISED BY LEGAL COUNSEL.


18.               COUNTERPARTS; FURTHER INSTRUMENTS. THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE
PARTIES HERETO AGREE TO EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH
FURTHER ACTION AS MAY BE REASONABLY NECESSARY TO CARRY OUT THE PURPOSES AND
INTENT OF THIS AGREEMENT.

4


 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation and by the Participant effective as of the Grant Date stated in
Section 2, herein.

RF MICRO DEVICES, INC.


                                                                    By:
                                              
                                                                             
Robert A. Bruggeworth
                                                                             
President and Chief Executive Officer

Attest:

                                      

William Priddy

Secretary & Chief Financial Officer

[Signature Page of Participant to Follow on Schedule A/Grant Letter]

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

2003 Stock Incentive Plan of RF Micro Devices, Inc.
Restricted Stock Unit Agreement
(Director Initial RSU)

Schedule A/Grant Letter


1.                   PURSUANT TO THE TERMS AND CONDITIONS OF THE COMPANY'S 2003
STOCK INCENTIVE PLAN, AS AMENDED (THE "PLAN"), YOU (THE "PARTICIPANT") HAVE BEEN
GRANTED AN AWARD OF RESTRICTED STOCK UNITS (THE "AWARD") FOR ________ SHARES OF
OUR COMMON STOCK AS OUTLINED BELOW.

Granted To:   ________________________ Grant Date:   ________________,20 Number
of Shares Subject to Award:  ________________________

                                                     

                               Vesting Schedule:
 

Date of Grant:

1/3 of Shares subject to Award*

1st Anniversary of Date of Grant:

2/3 of Shares subject to Award*

2nd Anniversary of Date of Grant:

100% of Shares subject to Award*

 

*Vesting of each installment is contingent upon the Participant's continued
service as a Director on each vesting date and the terms and conditions of the
Director Compensation Plan, the Plan and the Agreement.

 

By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Restricted Stock Unit Agreement (the "Agreement") dated
__________ ___, XXXX, between the Participant and RF Micro Devices, Inc. (the
"Company") which is attached to this Grant Letter.  I understand that the Grant
Letter and other provisions of Schedule A herein are incorporated by reference
into the Agreement and constitute a part of the Agreement.  By my signature
below, I further agree to be bound by the terms of the Plan and the Agreement,
including but not limited to the terms of this Grant Letter and the other
provisions of Schedule A contained herein.  The Corporation reserves the right
to treat the Award and the Agreement as cancelled, void and of no effect if the
Participant fails to return a signed copy of the Grant Letter within 30 days of
receipt.

Signature: 
                                                                               
            Date:                                       

Note:  If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form.  Please retain a copy of the Agreement,
including this Grant Letter, for your files.

 

A-1


 

--------------------------------------------------------------------------------

 

 